             Case 1:16-po-00377-SAB Document 12 Filed 04/20/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                       Case No. 1:16-po-00377-SAB

12                 Plaintiff,                        ORDER OF RELEASE

13          v.

14   JEREMY L. CECIL,

15                 Defendant.

16

17          Jeremy L. Cecil (“Defendant”) was ordered to make an initial appearance on November

18 17, 2016. He failed to appear on November 17, 2016, and a bench warrant issued on November

19 29, 2016. Defendant appeared in custody and with the assistance of counsel for an initial
20 appearance on April 16, 2020. Defendant agreed to pay the bailable amount of the citation and

21 IS HEREBY RELEASED forthwith from federal custody in this matter.

22
     IT IS SO ORDERED.
23

24 Dated:     April 20, 2020
                                                     UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                 1
